IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,810


EX PARTE RAMON CISNEROS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 9786-A IN THE 118TH JUDICIAL DISTRICT COURT

FROM HOWARD COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to seventeen and one-half years' imprisonment. 
	Applicant contends that he was denied the opportunity to appeal his conviction, because
neither trial counsel nor the trial court advised him of his appellate rights.  Applicant also alleges that
no appellate counsel was ever appointed, and that his pro se notice of appeal was dismissed as
untimely.  We remanded this application to the trial court for findings of fact and conclusions of law.
	The trial court appointed habeas counsel for Applicant and conducted a hearing on
Applicant's habeas claim.  Following the hearing, the trial court has determined that Applicant was
not adequately informed of his appellate rights.  We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 9786-A from
the 118th Judicial District Court of Howard County.  Applicant is ordered returned to that time at
which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain a
meaningful appeal.  All time limits shall be calculated as if the sentence had been imposed on the
date on which the mandate of this Court issues.  We hold that, should Applicant desire to prosecute
an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30
days after the mandate of this Court issues.

Delivered: December 19, 2007
Do Not Publish